Case: 21-2218    Document: 40     Page: 1   Filed: 12/08/2022




     United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     GOOGLE LLC,
                       Appellant

                             v.

   HAMMOND DEVELOPMENT INTERNATIONAL,
                    INC.,
                   Appellee
            ______________________

                        2021-2218
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2020-
 00081.
                  ______________________

                Decided: December 8, 2022
                 ______________________

     J. MICHAEL JAKES, Finnegan, Henderson, Farabow,
 Garrett & Dunner, LLP, Washington, DC, argued for ap-
 pellant.  Also represented by ERIKA ARNER, SYDNEY
 KESTLE; KEVIN D. RODKEY, Atlanta, GA; DANIEL C.
 TUCKER, Reston, VA.

     TIMOTHY EDWARD GROCHOCINSKI, Nelson Bumgardner
 Conroy PC, Orland Park, IL, argued for appellee. Also rep-
 resented by CHARLES AUSTIN GINNINGS.
                 ______________________
Case: 21-2218     Document: 40     Page: 2     Filed: 12/08/2022




 2                                        GOOGLE LLC v.
                 HAMMOND DEVELOPMENT INTERNATIONAL, INC.


     Before MOORE, Chief Judge, CHEN and STOLL, Circuit
                          Judges.
 MOORE, Chief Judge.
     Google LLC (Google) appeals from an inter partes re-
 view final written decision in which the Patent Trial and
 Appeal Board held that Google failed to prove claims 14–19
 of U.S. Patent No. 10,270,816 would have been obvious.
 For the following reasons, we reverse in part and affirm in
 part.
                        BACKGROUND
                               A
     Hammond Development International, Inc. (Ham-
 mond) owns the ’816 patent, which discloses a communica-
 tion system that allows a communication device to
 remotely execute one or more applications. ’816 patent at
 1:20–24. Claims 14 and 18 are representative:
 14. A communication system, comprising:
         a plurality of application servers;
         a first communication link coupled to the
         plurality of application servers, the first
         communication link comprising a data con-
         nection;
         a first one of the plurality of application
         servers configured to execute a first applica-
         tion to establish a communication session
         with at least one communication device
         coupled to the first communication link in
         response to a request from the at least one
         communication device to establish the com-
         munication session;
         a second one of the plurality of application
         servers coupled to a second communication
         link, the second one of the plurality of serv-
         ers either (a) configured to receive a second
Case: 21-2218     Document: 40      Page: 3     Filed: 12/08/2022




 GOOGLE LLC v.                                                 3
 HAMMOND DEVELOPMENT INTERNATIONAL, INC.


         application from at least one repository
         having a database maintaining the second
         application over the second communication
         link, or (b) configured to cause an execution
         of the second application via the second
         communication link;
         wherein the second communication link
         comprises a data connection;
         wherein the second one of the plurality of
         application servers is configured to execute
         or cause the execution of the second appli-
         cation remote from the at least one commu-
         nication device;
         wherein at least one of the plurality of ap-
         plication servers is configured to communi-
         cate a request for processing service to the at
         least one communication device; and
         wherein the request for processing service
         is communicated to the at least one commu-
         nication device over the first communica-
         tion link.
 18. The communication system of claim 14, wherein the
 request for processing service comprises an instruction
 to present a user of the at least one communication de-
 vice voice data or audio data.
     Google petitioned for IPR of all claims of the ’816 patent
 but did not assert the same grounds against all claims.
 Google alleged independent claim 1 would have been obvi-
 ous in view of Gilmore, Dhara, and Dodrill. As relevant
 here, it argued Gilmore and Dodrill together taught
 claim 1’s limitations reciting “the application server is con-
 figured to transmit . . . a request for processing service . . .
 to the at least one communication device” and “wherein the
 request for processing service comprises an instruction to
 present a user of the at least one communication device the
 voice representation,” which the Board and parties refer to
Case: 21-2218     Document: 40     Page: 4    Filed: 12/08/2022




 4                                        GOOGLE LLC v.
                 HAMMOND DEVELOPMENT INTERNATIONAL, INC.


 as the first and second “request for processing service” lim-
 itations, respectively. Google alleged independent claim
 14, which also recites the first request for processing ser-
 vice limitation, would have been obvious in view of Gilmore
 and Creamer. Google reintroduced Dodrill in its argu-
 ments concerning claims 18 and 19, which depend from
 claim 14 but also recite the second request for processing
 service limitation. Specifically, Google alleged claim 18
 would have been obvious in view of Gilmore, Creamer, and
 Dodrill and claim 19 would have been obvious in view of
 Gilmore, Creamer, Dodrill, and Ladd.
     On June 4, 2021, the Board held claims 1–13 and 20–30
 would have been obvious over combinations including Gil-
 more and Dodrill. In particular, the Board found the com-
 bination of Gilmore and Dodrill teaches both request for
 processing service limitations. The Board determined that
 Google failed to show claim 14 would have been obvious in
 view of Gilmore and Creamer. The Board found that Gil-
 more and Creamer did not teach or suggest claim 14’s first
 request for processing service limitation. Having found a
 failure of proof as to independent claim 14, the Board held
 that Google also failed to show dependent claims 15–17
 were unpatentable. For dependent claims 18 and 19, the
 Board interpreted Google’s petition as relying on Dodrill to
 teach only the second request for processing service limita-
 tion recited in claim 18, since Google had not relied on Do-
 drill to teach the first request for processing service
 limitation of claim 14. Because Gilmore and Creamer did
 not teach the first request for processing service limitation,
 the Board held that Google failed to show claims 18 and 19
 were unpatentable.
                               B
      Google previously petitioned for IPR of Hammond’s
 U.S. Patent No. 9,264,483. The ’816 and ’483 patents are
 related and share the same specification. On April 12,
 2021, the Board issued a final written decision determining
 all challenged claims of the ’483 patent would have been
Case: 21-2218     Document: 40     Page: 5    Filed: 12/08/2022




 GOOGLE LLC v.                                               5
 HAMMOND DEVELOPMENT INTERNATIONAL, INC.


 obvious based on prior art combinations that included Gil-
 more and Dodrill. Specifically, the Board found that Gil-
 more and Dodrill teach or suggest both request for
 processing service limitations, which are also in, amongst
 others, claim 18 of the ’483 patent. Hammond did not ap-
 peal the Board’s final written decision invalidating the
 challenged claims of the ’483 patent, and it became final on
 June 14, 2021. 37 C.F.R. § 90.3.
     Google appeals the Board’s determination that claims
 14–19 of the ’816 patent are not unpatentable. We have
 jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
     Google argues the Board’s determination that claim 18
 of the ’483 patent is unpatentable renders claim 18 of the
 ’816 patent unpatentable based on collateral estoppel. We
 agree. The parties agree that the patentability of claim 14
 of the ’816 patent rises and falls with claim 18 of the ’816
 patent. Thus, we also hold claim 14 unpatentable. We do
 not agree, however, with Google’s argument that depend-
 ent claims 15–17 and 19 would have been obvious based on
 the Board’s findings as to parallel dependent claims.
                               I
      We review the Board’s conclusions of law de novo and
 its findings of fact for substantial evidence. In re NuVasive,
 Inc., 841 F.3d 966, 971 (Fed. Cir. 2016). The ultimate ques-
 tion of collateral estoppel is a legal question, which we re-
 view de novo. Ohio Willow Wood Co. v. Alps S., LLC, 735
 F.3d 1333, 1341 (Fed. Cir. 2013). Like many legal doc-
 trines, however, collateral estoppel may implicate underly-
 ing facts, which we review for substantial evidence.
                               A
     Before addressing the merits of the parties’ arguments,
 we first consider whether Google forfeited its collateral es-
 toppel argument. We conclude it did not. Although Google
 did not raise its present collateral estoppel argument in its
Case: 21-2218     Document: 40      Page: 6     Filed: 12/08/2022




 6                                         GOOGLE LLC v.
                  HAMMOND DEVELOPMENT INTERNATIONAL, INC.


 petition, that omission does not result in forfeiture in this
 case. The preclusive judgment on which Google now relies,
 the ’483 patent final written decision, issued on April 12,
 2021, and became final on June 14, 2021, both of which oc-
 curred well after Google filed its petition in the ’816 IPR.
 Thus, Google could not have raised its collateral estoppel
 argument in its petition because the preclusive judgment
 did not yet exist. In such circumstances, Google did not
 forfeit its collateral estoppel argument by raising it for the
 first time on appeal. Soverain Software LLC v. Victoria’s
 Secret Direct Brand Mgmt., LLC, 778 F.3d 1311, 1315 (Fed.
 Cir. 2015) (noting collateral estoppel “applies even though
 the precluding judgment . . . comes into existence while the
 case as to which preclusion is sought . . . is on appeal”).
                                B
     We now turn to whether the ’483 decision has preclu-
 sive effect in this case. It is well established that collateral
 estoppel applies to IPR proceedings. Papst Licensing
 GMBH & Co. KG v. Samsung Elecs. Am., Inc., 924 F.3d
 1243, 1251 (Fed. Cir. 2019) (“[T]he issue preclusion doc-
 trine can apply in this court to the Patent Trial and Appeal
 Board’s decision in an IPR once it becomes final.”). The
 party seeking to invoke collateral estoppel must show:
         (1) the issue is identical to one decided in
         the first action; (2) the issue was actually
         litigated in the first action; (3) resolution of
         the issue was essential to a final judgment
         in the first action; and (4) [the party
         against whom collateral estoppel is being
         asserted] had a full and fair opportunity to
         litigate the issue in the first action.
 In re Freeman, 30 F.3d 1459, 1465 (Fed. Cir. 1994).
     Here, the parties dispute only the first requirement:
 whether the issues are identical. It is well established that
 patent claims need not be identical for collateral estoppel
 to apply. Soverain Software,778 F.3d at 1319. Rather,
Case: 21-2218     Document: 40      Page: 7    Filed: 12/08/2022




 GOOGLE LLC v.                                                7
 HAMMOND DEVELOPMENT INTERNATIONAL, INC.


 collateral estoppel requires that the issues of patentability
 be identical. Ohio Willow Wood, 735 F.3d at 1342. Thus,
 collateral estoppel may apply even if the patent claims “use
 slightly different language to describe substantially the
 same invention,” so long as “the differences between the
 unadjudicated patent claims and adjudicated patent claims
 do not materially alter the question of invalidity.” Id.
 Whether the differences between the patent claims mate-
 rially alter the question of patentability is a legal conclu-
 sion based on underlying facts.
      Google argues claim 18 of the ’816 patent and claim 18
 of the ’483 patent present identical issues of patentability
 such that collateral estoppel applies. We agree. Both
 claims recite a communication system which allows a com-
 munication device to remotely execute one or more applica-
 tions, wherein an application server communicates a
 request for processing service to the communication device
 and that request includes an instruction to present the
 user with voice or audio data. Compare ’816 patent at
 14:47–15:10, 15:21–24, with ’483 patent at 14:3–33, 56–62.
 The only difference between the claims is the language de-
 scribing the number of application servers. Claim 18 of the
 ’816 patent requires “a first one of the plurality of applica-
 tion servers configured to execute a first application” and
 “a second one of the plurality of application servers . . . ei-
 ther (a) configured to receive a second application . . . or
 (b) configured to cause an execution of the second applica-
 tion.” ’816 patent at 14:52–65. Claim 18 of the ’483 patent
 instead recites “one or more application servers” and re-
 quires “the at least one application server” is operable to
 perform the remaining functionality. ’483 patent at 14:6–
 10, 17–25.
     For purposes of this appeal, this difference does not
 materially alter the question of patentability. The Board
 found the “plurality of servers” limitation of claim 18 of the
 ’816 patent would have been obvious, explaining that “dis-
 tributing software applications across multiple servers was
 well known to the artisan” and crediting Google’s expert
Case: 21-2218    Document: 40      Page: 8    Filed: 12/08/2022




 8                                        GOOGLE LLC v.
                 HAMMOND DEVELOPMENT INTERNATIONAL, INC.


 testimony that an artisan “‘would have found it obvious to
 host each of’ Gilmore’s applications ‘on separate servers
 (each executing its own “application”).’” J.A. 82–83;
 J.A. 2274–77 ¶¶ 242, 244, 247–251. Hammond does not
 challenge these factual findings on appeal. Accordingly,
 this difference is immaterial to our patentability analysis
 in the context of collateral estoppel. See, e.g., Soverain
 Software, 778 F.3d at 1319–20 (holding that the unadjudi-
 cated claim’s additional limitation did not materially alter
 the question of patentability because it simply involved the
 “routine incorporation of [i]nternet technology into existing
 processes,” which would have been obvious). We conclude
 claim 18 of the ’816 patent and claim 18 of the ’483 patent
 are materially identical for purposes of collateral estoppel.
     Since the issues of patentability of claim 18 of the ’483
 patent and claim 18 of the ’816 patent are identical and the
 other elements of collateral are undisputed, collateral es-
 toppel applies and we accordingly hold claim 18 of the ’816
 patent unpatentable. 1 Further, the parties agree that if
 claim 18 is unpatentable, then independent claim 14 is as
 well. Oral Arg. at 30:25–30:47, 32:34–33:25, 37:00–37:08.
 Accordingly, by agreement of the parties, we hold claim 14
 unpatentable. 2




     1   Because we hold collateral estoppel applies to
 claim 18, we do not reach Google’s remaining argument
 that the Board’s determinations with respect to claims 1
 and 18 of the ’816 patent are inconsistent.
     2   While Google did not challenge claim 14 based on
 the same combination of prior art asserted against claim
 18, Hammond does not argue that Google’s collateral estop-
 pel arguments are limited to the references asserted in its
 petition. See Oral Arg. at 30:25–30:47, 32:34–33:25, 37:00–
 37:08. Thus, we do not consider the impact of the grounds
 raised in Google’s petition on the patentability of claim 14.
Case: 21-2218    Document: 40      Page: 9   Filed: 12/08/2022




 GOOGLE LLC v.                                             9
 HAMMOND DEVELOPMENT INTERNATIONAL, INC.


                              C
     Google next argues that dependent claims 15–17 and
 19 should fall because the Board found similar limitations
 in parallel dependent claims would have been obvious over
 the same prior art combinations. However, Google failed
 to raise any collateral estoppel arguments with respect to
 these claims and, unlike claim 14, there was no admission
 that, if claim 18 is unpatentable, claims 15–17 and 19 are
 unpatentable as well. See Oral Arg. at 33:26–33:47. The
 Board held that Google failed to show these dependent
 claims would have been obvious. Google, who bears the
 burden on appeal, has failed to convince us that the Board’s
 determinations should be reversed. Accordingly, we affirm
 the Board’s determinations that claims 15–17 and 19 are
 not unpatentable.
                        CONCLUSION
      Because collateral estoppel renders claim 18 unpatent-
 able and the parties agree that the patentability of claim
 14 rises and falls with claim 18, we reverse the Board’s de-
 terminations with respect to these claims. The Board’s de-
 termination that claims 15–17 and 19 are not unpatentable
 is affirmed.
   REVERSED IN PART AND AFFIRMED IN PART
                           COSTS
 No costs.